Citation Nr: 0806874	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic constipation.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

In March 2007, the Board remanded the appeal for further 
development.  


FINDINGS OF FACT

1.  The veteran suffered from constipation prior to entry in 
service, which resolved following treatment in service.

2.  The veteran's current chronic constipation is not related 
to the veteran's constipation in service. 


CONCLUSION OF LAW

Chronic constipation was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  A letter dated in April 
2007 reiterated the above, and advised the veteran to submit 
any evidence in his possession.  The letter also advised 
about how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  Further, the letter requested physicians 
contact information for Dr. A.O.  In February 2006, March 
2006, and April 2007 correspondences, the veteran indicated 
that he had no other relevant information or evidence to 
submit to substantiate his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records, VA treatment records and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private and VA treatment records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002). 
 
For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. 
§ 3.306 (2007); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service);  Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997). 
 
If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id. 

In this case, the veteran's report of physical and 
examination at induction was positive only for a left 
varicocele and negative for any other disabilities or 
defects.  
Service treatment records include a May 20, 1943 report which 
states that the veteran had difficulty moving his bowels for 
the previous 6 or 7 months.  (The veteran's date of induction 
was March 12, 1943.)  Another treatment record from May 20, 
1943, indicates that the veteran had problems with 
constipation beginning about 7 months prior and had been 
treated by his family physician.  At that time, he would have 
small, hard bowel movements and these would occur only at 
intervals of several days; with no nausea or vomiting; and no 
pain associated with the constipation.  The veteran was 
treated with mineral oil and enemas.  An additional treatment 
note dated June 1, 1943 indicates that the veteran continued 
to be constipated.  An x-ray of the colon indicated no 
abnormalities.  A treatment record dated June 9, 1943 
indicates that the veteran's condition had improved.  A 
treatment record dated June 25, 1943 indicates the veteran 
had recovered and he was returned to duty.  Service treatment 
records from June 26, 1943 until the date of the veteran's 
discharge on April 11, 1946 indicate no further complaints of 
or treatment for constipation.  The veteran's report of 
physical examination for discharge from the Navy indicates 
that the veteran's only history of illness or injury was 
constipation in 1943.  

The evidence shows the veteran was experiencing constipation 
prior to entering service, and was successfully treated 
during service with no recurrence.  Thus, to the extent that 
the condition clearly and unmistakably existed prior to 
service, it was completely resolved with treatment in 
service, and clearly could not be deemed aggravated by 
service as it did not exist during the remainder of service.  
See Verdon v. Brown, 8 Vet. App. 529 (1996) (If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder has not 
been aggravated by service.).

There is no further evidence of problems with constipation 
after service until a statement from Dr. O. dated in February 
2002, over 50 years after discharge from service.  Even the 
veteran noted in his substantive appeal that he had no 
problems with constipation until 1979 after he had stroke.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir.2000) (holding 
"that evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.").

Even if the presumption of soundness was not rebutted by 
clear and unmistakable evidence, there is no indication of a 
nexus between the veteran's current constipation and his 
constipation in 1943.  In this regard, the veteran was 
afforded a second VA examination in June 2007 because the 
initial VA examination conducted in May 2003 was inconclusive 
concerning the etiology of the veteran's constipation.  The 
2007 VA examiner states that the veteran's current chronic 
constipation is not related to the constipation which 
occurred during the veteran's military service.  Such opinion 
was rendered after review of the claims file and is entitled 
to the greatest probative weight.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for chronic constipation. 

ORDER

Entitlement to service connection for chronic constipation is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


